705 S.E.2d 383 (2011)
STATE of North Carolina
v.
Clorey Eugene FRANCE.
No. 540P10-2.
Supreme Court of North Carolina.
January 4, 2011.
Clorey Eugene France, for France, Clorey Eugene.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Roxann Vaneekhoven, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 30th of December 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in conference, this the 4th of January 2011."